DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-9 and 18-25 directed to inventions non-elected without traverse.  Accordingly, claims 1-9 and 18-25 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
1-9 and 18-25 are cancelled.

Response to Arguments
Applicant’s arguments (filed 5/12/2021, pages 9-10) have been fully considered and are persuasive.  Accordingly, objection to claims 1-25 and the 102 rejections of claims 10, 11, 12, 14, and 17 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 10-15 and 17 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 10:  The prior art of record does not disclose or suggest an optical communication device comprising “wherein the first control signal has a first steady state, the second control signal has a second steady state, and the third control signal has a third steady state”, along with other claim limitations.  Claims 11-12, 14, and 17 are allowable due to pendency on amended independent claim 10.
Specifically regarding the allowability of amended independent claim 13:  The prior art of record does not disclose or suggest an optical communication device comprising “wherein the third light beam is obtained by removing the rotation of the SOP at the optical wavelength from the first light beam, and the fourth light beam is obtained by removing the rotation of the SOP at the optical wavelength from the second light beam”, along with other claim limitations.
Specifically regarding the allowability of amended independent claim 15:  The prior art of record does not disclose or suggest an optical communication device comprising “wherein the optical communication device further includes a receiver coupled to the third phase shifter section to receive the third light beam and the fourth light beam, and to detect the first data stream based on the third light beam, and to 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto (US 2010/0245837), Paiam et al. (US 6,339,474), and Copner et al. (US 6,125,220) are cited to show similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872